Citation Nr: 0120068	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  97- 32 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran served in the Merchant Marines from September 
1943 to December 1944; he had active service from April 1945 
until June 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A heart disorder was detected during service and in June 
1945, a Certificate of Disability was issued for discharge, 
which indicated that the veteran had valvular heart disease 
that existed prior to service.

3.  The medical evidence reveals that the veteran has a 
congenital heart disease, diagnosed as patent ductus 
arteriosus.
 
4.  The medical evidence does not indicate that any current 
heart disorder is related to an incident of the veteran's 
active service, or that a pre-existing heart disorder was 
aggravated in service beyond the normal progress of the 
disorder, or that a heart disorder was manifest to 10 percent 
within the first post-service year.



CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated during 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he 
currently has a heart disorder, which had its onset during 
his active service.  The Board notes that this appeal was 
previously before the Board, and remanded in June 1999 for 
additional development.  The Board is satisfied that the 
requested development has been completed.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal, as the requirements 
under the new law have been met.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, the RO has informed the veteran of the 
reasons for denying his claim, as well as the evidence 
necessary to substantiate it.  The veteran's service medical 
records are of record, as well as numerous VA outpatient 
treatment records and private medical records and opinions.  
Moreover, in December 1999 and January 2000, the veteran's 
case was reviewed by a VA cardiologist who offered an 
informed opinion regarding the veteran's claimed disorder.  
The Board is unaware of any additional outstanding records 
pertaining to this issue.  Under the circumstances, the Board 
finds that the duty to assist has been satisfied, and no 
useful purpose would be served by remanding this case to the 
RO for additional development.  As such, the Board will 
proceed with appellate disposition.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303, 
3.304.  Certain disorders, such as cardiovascular-renal 
disease (including hypertension), are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more, provided that 
the veteran has served a minimum of ninety days either during 
a period of war or during peacetime service after December 
31, 1946.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c). 

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  This presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  For a preexisting injury or 
disease to have been aggravated by active military, naval or 
air service, there must be an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Where 
the veteran experiences an increase in disability of a 
preexisting condition during service, a presumption of 
aggravation arises, which is also rebuttable by clear and 
unmistakable evidence (obvious or manifest).  See 38 C.F.R. 
§ 3.306(b).  However, a temporary worsening of symptoms, 
rather than a deterioration of the condition itself, can not 
be considered to be aggravation of a preexisting injury or 
disease and is not a basis for invoking the presumption .  
See Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board notes that the veteran had two periods of service.  
First, he had service in the Merchant Marines from September 
1943 until December 1944.  Next, he served in the Army from 
April 2, 1945 until June 4, 1945.  While the length of Army 
service is less than ninety days, the law enables the 
veteran's oceangoing service in the Merchant Marines during 
the time of WWII to count as active service.  See 38 C.F.R. 
§ 3.7(x)(15).  Thus, the veteran had at least 90 days active 
service, and may qualify for presumptive service connection, 
if the circumstances permit. 

A review of the veteran's service medical records reveals 
that his April 1945 enlistment examination noted no physical 
defects; the veteran's cardiovascular system was listed as 
"normal."  The veteran made no complaints relating to a 
heart condition at the time of his enlistment.  The service 
medical records show that the veteran was treated in May 1945 
for a complaint of exertion dyspnea of five years duration.  
It was stated in the treatment report that five years prior, 
the veteran had been advised by a doctor to restrict his 
activities on account of this condition.  However, it was 
noted that the veteran was bored by the inactivity, and tried 
to enlist in the Navy, where he was rejected.  He 
subsequently enlisted in the Merchant Marines.  It was noted 
that the veteran "has seen a good deal of the war," and was 
at the Normandy invasion.  It was further stated in this 
report that the veteran had rheumatic fever as a child.  The 
final diagnosis was "valvular heart disease, aortic 
insufficiency and stenosis, caused by rheumatic fever."  A 
Certificate of Disability was issued in June 1945 and the 
veteran was discharged.  

In a June 1945 rating decision, the veteran was awarded 
service connection for combined heart lesions, aortic 
insufficiency and stenosis, class II.  However, in a November 
1947 rating decision, it was proposed that service connection 
be severed, on the basis of findings that the veteran had a 
congenital heart disease, patent ductus arteriosus.  In a 
February 1948 rating decision, the RO severed service 
connection for the heart disorder, as the disorder was 
considered constitutional or developmental abnormality, and 
not a disability under the law.  

The medical evidence following service separation reveal that 
in a May 1947 VA special examination of the heart, it was 
concluded that the veteran had congenital heart disease, 
patent ductus arteriosus.  In September 1947, the veteran was 
hospitalized in a VA hospital for a pilonidal cyst.  The 
October 1947 discharge summary report noted that during the 
hospitalization, the veteran was examined from a 
cardiological point of view by three physicians, who 
concluded that the veteran had patent ductus arteriosus.  
They felt that aortic stenosis and insufficiency could be 
eliminated.  

Among the private medical evidence associated with the file 
are several letters from various treating physicians 
commenting on the accuracy of the veteran's earlier 
diagnoses, and offering opinions as to the etiology of his 
present heart condition.  One such letter, dated in July 
1995, was co-authored by Ramon Castello, M.D., an attending 
cardiologist at the St. Louis University Medical Clinic.  Dr. 
Castello stated that the veteran has coronary artery disease 
and congestive heart failure.  Dr. Castello further stated 
that the veteran did not have any evidence of rheumatic 
valvular heart disease.  

The file contains two letters from Marlou D. Davis, M.D.  The 
first of these letters, dated in December 1997, observes that 
a echocardiogram dated in 1996 did not demonstrate any 
valvular heart disease that is consistent with a history of 
childhood rheumatic fever.  Dr. Davis offered his opinion 
that the veteran's present "cardiac disability is caused 
directly and proximately by a low grade infection disease 
contracted during his time in military service."  The second 
letter from Dr. Davis, dated in April 1998, comments that the 
results of a 1996 cardiac catheterization demonstrate no 
developmental or genetic defects.  Consequently, Dr. Davis 
concludes that "the cardiac symptoms in 1945 could not have 
been developmental, but were 'new findings' associated with 
his time in service, as he had never had cardiac symptoms, 
prior to military experience."

A March 1998 letter addressed to the VA from Robert D. Wiens, 
M.D., indicates that in his opinion, the finding of patent 
ductus arteriosus on the 1945 rating sheet was in error.  Dr. 
Wiens stated that he found no evidence to support that 
diagnosis.  He stated that the veteran's main problem was 
coronary artery disease.  

Treatment reports from VAMC St. Louis dated from July 1996 
through June 1999 showed treatment for a variety of 
conditions including congestive heart failure, coronary 
artery disease, hypertension, and atrial fibrillation.  

In December 1999, the veteran underwent a VA examination by a 
cardiologist.  The examiner noted in his report that he had 
reviewed the veteran's complete medical history, including 
the medical records.  The examiner noted that the veteran 
underwent a coronary artery angioplasty of the left anterior 
descending coronary artery in 1995, and again in 1996, as 
well as a cardiac catheterization in 1996.  He noted that the 
results of this catheterization were consistent with sequelae 
of coronary artery disease, which is an acquired condition 
that is unlikely to be congenital, developmental, or to have 
preexisted the veteran's military service.  Upon further 
review of the veteran's medical records, the cardiologist 
concluded that there was "no good evidence that [the 
veteran] has or did have ... congenital, developmental, or 
rheumatic heart disease of any significance."  He further 
noted that the veteran's current diagnoses of coronary artery 
disease, congestive heart failure, atrial fibrillation and 
diabetes are highly likely to be acquired rather than 
genetically predisposed.  He additionally concluded that it 
is "unlikely that significant coronary disease was present 
at the time of [the veteran's] military service although that 
possibility cannot be entirely excluded."  He further stated 
that the veteran's current condition was "unlikely to have 
been exacerbated by previous military service."

The VA cardiologist made the above conclusions prior to 
considering the results of a Doppler-echocardiography, which 
was subsequently undertaken at the VA Medical Center in St. 
Louis, in December 1999.  The Doppler-echocardiography 
identified a patent ductus arteriosus, as well as severe 
pulmonary hypertension, mild mitral insufficiency, no aortic 
valve disease, biatrial enlargement, left ventricular 
hypertrophy and mild enlargement, inferoposterior and distal 
anterolateral left ventricular akinesis, and right 
ventricular enlargement.   

In January 2000 the cardiologist made an addendum to his 
December 1999 opinion, based on the results of the Doppler-
echocardiography.  In this addendum he greatly revised his 
initial findings.  With the new information at his disposal, 
the VA cardiologist stated "with great confidence" that the 
veteran does in fact have congenital heart disease, i.e. 
patent ductus arteriosus.  He further opined that "this 
abnormality almost certainly pre-existed his military 
service."  He stated that it could not be determined whether 
or not it underwent a permanent worsening during service, but 
it was likely to have contributed to symptoms of exercise 
intolerance, "which are likely as not to have worsened 
during military service."  Finally, he concluded that the 
other cardiovascular disorders including hypertension and 
coronary artery disease were likely to have been acquired 
after service and to be etiologically unrelated to service.  

The Board has thoroughly reviewed the evidence of record, as 
summarized above, but finds that the preponderance of the 
evidence is against service connection for a heart disorder.  
Initially, while the veteran's service entrance examination 
was silent as to a heart disorder, the Board finds ample 
evidence in the record to support the diagnosis of patent 
ductus arteriosus, which the most recent medical opinion of 
record, dated in January 2000, has identified as congenital 
heart disease.  

The Board acknowledges the March 1998 letter from Robert D. 
Wiens, M.D., refuting the diagnosis of patent ductus 
arteriosus.  However, the Board offers more probative value 
to the January 2000 VA medical opinion, which was made after 
a thorough review of the veteran's medical history, including 
the veteran's medical records.  Moreover, the VA examiner had 
the benefit of reviewing the results of a recent Doppler-
echocardiography, which revealed patent ductus arteriosus, 
along with several other heart disorders.  Contrarily, Dr. 
Wiens based his opinion on the fact that he could "find no 
evidence to suggest that this is accurate."  Given the 
consistency of diagnoses of patent ductus arteriosus 
throughout the medical file, and given that the most recent 
diagnosis was conducted by a specialist in the field of heart 
disorders on the basis of a complete examination and 
comprehensive testing, the Board is persuaded that the long-
standing diagnosis of patent ductus arteriosus is indeed 
accurate.  

Although the veteran has been diagnosed with a congenital 
heart disease, i.e., patent ductus arteriosus, he is not 
categorically precluded from service connection under VA law.  
See 38 C.F.R. § 3.303(d).  The VA Office of General Counsel 
has held that service connection may be granted for diseases 
(but not defects) of congenital developmental or familial 
origin.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  The question 
is whether such disease was incurred or aggravated during 
active service.  

In general, a veteran is entitled to a presumption of sound 
condition upon entering service.  Here the enlistment 
examination was consistent with this presumption.  The 
treatment report for this examination noted a "normal" 
cardiovascular system and contained no complaints relating to 
a heart condition.  However, other evidence in the file 
establishes that the veteran was treated for a heart 
condition that predated service.  When the veteran first 
received medical care in service, in May 1945, the treatment 
report clearly noted that his complaint of exertion dyspnea 
was of five years duration, and that a doctor had advised him 
five years earlier to restrict his activities.  Moreover, the 
VA cardiologist also opined in January 2000, that the 
veteran's heart disorder, diagnosed as patent ductus 
arteriosus, almost certainly preexisted military service. 

The Board is more greatly persuaded by the opinion of the VA 
cardiologist, who had at his disposal the veteran's entire 
medical history.  This included the results of a Doppler-
echocardiography, which none of the veteran's private 
treating physicians had available to them.  Finally, the 
cardiologist's opinion is consistent with the known fact that 
the veteran was treated for a cardiovascular condition before 
entering service.  The Board finds that the pre-service 
treatment for exertion dyspnea, in combination with the 
opinion of the VA cardiologist, who concluded that the 
veteran had a congenital heart disease, i.e. patent ductus 
arteriosus, which "almost certainly pre-existed [the 
veteran's] military service,"  constitutes clear and 
unmistakable evidence rebutting the presumption of sound 
condition.

As the evidence of record shows a history of a cardiovascular 
condition that preexisted service, for the veteran to receive 
a grant of direct service connection the evidence must show 
that it was at least as likely as not that his prior disorder 
was aggravated in service.  Additionally, as the evidence 
demonstrates that the veteran has been diagnosed with several 
other heart conditions, including coronary artery disease and 
congestive heart disease, service connection may be 
established for those conditions if they were manifest during 
service, or to a degree of 10 percent within the first post-
service year.  

As to the veteran's preexisting heart disorder, the veteran 
is entitled to a presumption of aggravation where the pre-
service disability underwent an increase in severity during 
service.  Here, however, the presumption may not be invoked, 
because the evidence of record does not establish that the 
veteran's heart disorder increased in severity during 
service.  Indeed, the VA cardiologist declined to offer an 
opinion as to aggravation, noting that it could not be 
established with any certainty whether the veteran's 
condition worsened during military service.  He merely noted 
that the symptoms of exercise intolerance were as likely as 
not to have been exacerbated during service.  The Board also 
finds no other evidence of record that the veteran's heart 
disorder increased in severity during service.  Rather, it 
simply appears that the disorder was detected, and 
consequently the veteran was deemed unfit for service.  

The evidence of record not only fails to establish the 
veteran's heart condition increased in severity during 
service, it also fails to establish that it worsened at any 
time proximate to separation from service.  Here, the file 
contains testimony from the veteran himself in which he 
stated that his condition did not worsen in the years 
following service.  This evidence was contained in a 
transcript of the VARO hearing conducted in January of 1998.  
At the hearing the veteran was asked to describe his 
condition as the years progressed after 1945.  The veteran 
stated that his condition remained fairly stable, and did not 
offer testimony to the effect that his heart disorder 
worsened.  In his words, "it didn't get bad, it didn't get 
good."  He further stated that he did have to limit his 
activities, but this conforms to the advice he received from 
his physician in 1939, prior to service.  

The veteran's medical reports for the years immediately 
following discharge do not suggest that his preexisting 
condition was aggravated by active service.  In 1947, two 
years after service, the veteran was diagnosed as having 
patent ductus arteriosus, a congenital heart disease.  There 
was nothing to indicate of a worsening of the preexisting 
condition based on this diagnosis.  The next medical reports 
in the file were dated 1956.  They pertained to an unrelated 
procedure, but in those reports the veteran was described as 
"healthy."  The reports contained no complaints of a heart 
condition, and while they noted a short systolic murmur, 
there was no obvious enlargement of the cardiac size, and 
nothing that aroused concern by the treating physicians.  

There is no indication that the veteran developed a heart 
disorder (other than patent ductus arteriosus) during service 
or within the first post-service year.  In fact, the VA 
cardiologist who examined the veteran in December 1999, and 
who provided an addendum to his opinion in January 2000, 
concluded in his later opinion that the veteran's other 
cardiovascular disorders including hypertension and coronary 
artery disease were likely to have been acquired after 
service and to be etiologically unrelated to service.  

It is the Board's responsibility to assess the credibility 
and weight given to evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993); citing Woods v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  In the present case, for reasons discussed earlier 
in this decision, the Board finds the opinion of that VA 
examiner who conducted the December 1999 examination, and who 
provided an opinion in January 2000, to be probative, and 
adopts that opinion in this case.  

In short, for the reasons outlined above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for a 
heart disorder.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the benefit of the doubt rule is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

 
ORDER

Service connection for a heart disorder is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

